Citation Nr: 1138464	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent for the Veteran's service-connected fracture of the second, third and fourth metatarsals of the right foot, status post open reduction internal fixation of the third and fourth metatarsals, with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a November 2010 decision the Board granted entitlement to 30 percent ratings for both the Veteran's right and left foot disabilities, but denied entitlement to ratings greater than 30 percent.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to ratings in excess of 30 percent, and remanding the case back to the Board for compliance with the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 30 percent for his service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease, as well as entitlement to a rating in excess of 30 percent for his service-connected fracture of the second, third and fourth metatarsals of the right foot, status post open reduction internal fixation of the third and fourth metatarsals, with degenerative joint disease.  The Board finds that additional development is necessary to ensure compliance with the May 2011 Joint Motion.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO/AMC for further action as described below.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With regard to the Veteran's service-connected disabilities at issue, the Board notes that special month compensation (SMC) may be granted pursuant to 38 C.F.R. § 4.63.  Moreover, 40 percent ratings may be assigned under 38 C.F.R. §§ 4.71a, Diagnostic Code 5167 for loss of use of a foot.  Under those provisions, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination is to be made on the basis of the actual remaining function of the foot.  Specifically, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  

In the May 2011 Joint Motion for Remand the parties agreed that the Board had failed to provide an adequate statement of reasons or bases for its decision to deny entitlement to special monthly compensation or ratings in excess of 30 percent under those provisions.  Prior to providing the adequate reasons and bases instructed in the Joint Motion, the Board finds that additional development must be undertaken.  

Specifically, the Board finds that a VA examination is necessary to determine whether or not the Veteran's service-connected foot disorders meet the criteria necessary for a 40 percent rating under Diagnostic Code 5167 and special monthly compensation under 38 C.F.R. § 4.63.    

As such, this case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA treatment records from the VA outpatient treatment facility in Mt. Vernon, Missouri, for any time after April 2009, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected fracture residuals of the third and fourth metatarsals of the left foot with degenerative joint disease and his service-connected fracture of the second, third and fourth metatarsals of the right foot, status post open reduction internal fixation of the third and fourth metatarsals, with degenerative joint disease.  The examiner is requested to review the claims file, and following this review and the physical examination, the examiner should report complaints and clinical findings pertaining to both conditions in detail. 

Notation should also be made as to the degree of functional impairment attributable to the Veteran's foot disorders.  In addition, the examiner must state whether for either foot or both feet, the service-connected residuals are the equivalent in terms of foot functioning to loss of use of the foot.  Specifically, the examiner should state whether balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  

A clear rationale must be provided for all opinions expressed and a discussion of the facts and principles involved would be of considerable assistance to the Board.  If possible, the examiner should delineate any impairment or dysfunction attributable to any other cause.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

